DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
This office action is in response to the Request for Continuing Examination (RCE) with amendment of October 26, 2022, which amendment has been ENTERED.
It is noted that claim 17 is NEWLY-ADDED.
The remarks with the amendment of October 26, 2022 have been considered, but the remarks are not relevant in that at the time of the filing of the RCE with amendment there were no rejections on the record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 10-11 of independent claim 1, the phrase, “to control the generation of a plurality of images of the target” is indefinite and unclear in context as to whether “generation” of the “images” relates to the production of the “images” within the radar, or to the production of display images.
Each of dependent claims 2-17 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al (WO 2018/147929 A2), hereinafter Reynolds et al (‘929).
Looking, first, to line 1 of independent claim 1, Reynolds et al (‘929) plainly discloses, “An imaging system” (line 1), noting, for example, paragraph [026] on page 5, as well as paragraph [044] at lines 1-2 on page 8, both of Reynolds et al (‘929).
As for the claim 1, “processing circuitry” (line 2), it is met by any one or more of the disclosed pieces of “processing circuitry” in Reynolds et al (‘929), such as those in paragraph [066] on pages 17-18.
The claim 1 limitation, “access radar data indicative of electromagnetic energy received via an antenna array from a target at a plurality of moments in time” (lines 3-4) is met by the “array of antennas” in Reynolds et al (‘929) receiving radar data over a period of time when the radar is scanning, noting, for example, paragraph [046] at lines 1-5, and paragraph [047] at lines 1-10, both on page 10.
The claim 1 limitation, “access position information indicative of a plurality of locations of one of the antenna array and the target at the respective moments in time, and wherein the one of the antenna array and the target move between the moments in time” (lines 5-8) is met by the accessing of position information of the antenna array with respect to the target “scene 102” as the array continues to scan and to have relative movement with respect to the “scene 102,” noting, for example, in Reynolds et al (‘929), paragraph [055] on page 13; paragraph [063] at lines 1-5 on page 16; paragraph [046] at line 4 on page 10 (noting, “array of antennas”); and, paragraph [047] at lines 1-10 on page 10.
The claim 1 limitation, “use the position information to weight the radar data” (line 9) is met by the disclosed weighting in Reynolds et al (‘929), for example, please see paragraph [069] on page 19, as well as, paragraph [0104] on page 32.
	The claim 1 limitation, “use the weighted radar data to control the generation of a plurality of images of the target” (lines 10-11) is met in Reynolds et al (‘929) by the generating of images from the weighted radar data in Reynolds et al (‘929), noting, for example, paragraph [070] on pages 19-20.
	In that each and every claimed feature set forth in independent claim 1 is plainly disclosed in Reynolds et al (‘929), independent claim 1 is anticipated by Reynolds et al (‘929).
As for the further limitations of dependent claim 2, are met by Reynolds et al (‘929) as applied above to independent claim 1.  Particularly, they are met by the antenna position data being processed by the “controller 120” in order to control the antennas so as “to generate the radar data,” noting, for example, paragraph [055] on page 13 of Reynolds et al (‘929), paragraph [060] of Reynolds et al (‘929) at lines 1-10 on page 15.
The further limitations of dependent claim 10 are met by Reynolds et al (‘929) as applied above to independent claim 1, noting, for example, paragraph [047] at lines 1-5 on page 10.
The further limitations of dependent claim 11 are met by Reynolds et al (‘929) as applied above to independent claim 1, noting, for example, paragraph [047] at lines 1-5 on page 10.
The further limitations of dependent claim 13 are met by Reynolds et al (‘929) as applied above to independent claim 1.  Particularly, Reynolds et al (‘929) discloses the use of “microwave and/or millimeter-wave signals,” noting, for example, paragraph [045] at lines 1-5 on page 9, which would include, “a frequency range of 10-20 GHz.”
The further limitations of dependent claim 15 are met by Reynolds et al (‘929) as applied above to independent claim 1 in that the “position information” indicates the position of the radar antenna, so, that “the position information and the radar data are synchronized in time with respect to one another.”  That is to say, the antenna would always be in the position, at the same time, at which radar data are being received.
With respect to the further limitations of dependent claim 17, these are met by “input/output device(s) 524” in Reynolds et al (‘929), for example, please see paragraph [0147] at lines 5-7; paragraph [0131] at lines 10-15 (top of page 41); and, item 524 as illustrated in drawing Figure 5 (noting especially “Touchscreen” and “Keyboard” and “Buttons” and “Gestures”).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (‘929).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person with a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The further limitations of dependent claim 8 are substantially-met by Reynolds et al (‘929) in that Reynolds et al (‘929) discloses that “one or more linear arrays” may be used “arranged spatially in any manner.”  The claim 8 “first column” and “second column” are met by the disclosed “linear arrays,” except that Reynolds et al (‘929) does not disclose that one of the linear arrays in of “transmit antennas,” and the other of “receive antennas.”  In addition, Reynolds et al (‘929) discloses that “different antennas may be used to transmit and receive” (paragraph [058] at lines 7-8).  In paragraph [061], Reynolds et al (‘929) discloses dynamic antenna configuration.  With these facts from Reynolds et al (‘929) in mind, it would have been obvious to one of ordinary skill-in-the-art to a transmit linear array and a receive linear array as set forth in claim 8 for the advantages of obtaining the flexibility of dynamic antenna configuration.
As for the further limitations of dependent claim 9, these are substantially-met by Reynolds et al (‘929) as applied above to independent claim 1 and to dependent claim 8, in that Reynolds et al (‘929) discloses a “stripmap mode,” for example, please see paragraph [073] at lines 1-5.  The orientation claimed in dependent claim 9 would have been obvious to one of ordinary skill-in-the-art when using the stripmap mode in order to optimize the amount of area scanned.  That is to say, having the longer dimension of the linear array in an orientation that is perpendicular to the direction of motion would scan a wider strip that having the same linear array oriented parallel to the direction of motion.
Next, looking to the further limitations of dependent claim 12, a frequency range from 0.1 GHz to 100 GHz is claimed.  Reynolds et al (‘929) discloses the use of “microwave and/or millimeter-wave signals” (paragraph [045] at lines 1-5).  Microwaves, in the usual and ordinary sense of the word, range from 0.3 GHz to 300 GHz, so the claimed range in claim 12 is almost entirely within the microwave range, except for the small portion of the claim 12 range from 0.1 GHz to just below 0.3 GHz.  It would have been obvious to one of ordinary skill-in-the-art that if microwaves are used, as in Reynolds et al (‘929), frequencies just beyond the boundaries of microwaves could be tried with a reasonable expectation of success, since the frequencies at the boundary and just below the boundary are substantially equal.
Regarding the further limitations of dependent claim 14, although Reynolds et al (‘929) does not specifically disclose a sweep of frequencies as claimed, Reynolds et al (‘929) discloses the adjusting of a frequency (e.g., paragraph [032] at line 4), as well as the use of frequency-division multiplexing (e.g., paragraph [076] at lines 5-7), and the use of frequency diverse antenna beam patterns (e.g., paragraph [0114] at lines 12-15).  With these facts in mind, in Reynolds et al (‘929), it would have been obvious to try the “sweep of a plurality of different frequencies of a bandwidth” with a reasonable expectation of success due to the similarity of frequency sweeping  and Reynolds et al (‘929) disclosure noted earlier in this paragraph, alternatively, it would have been obvious to one of ordinary skill-in-the-art to use a swept frequency as claimed in dependent claim 14 in order to optimize the detection of a wide variety of target sizes by the use of frequency diversity.
With regard to the further limitations of dependent claim 16, in an imaging system, due to the need to focus the image, it would have been obvious to one of ordinary skill-in-the-art to use “position information” relating to the range of the object being imaged to optimize the focus in imaging.



Potentially-Allowably Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648